a.. ’                                                                                      r-
                                                                                           i
                                                                                           :
                                                                                                -.




                                                                                                     ;

   J’




                   OFFICE   OF THE ATTORNEY           GENERAL        OF TEXAS
                                            AUSTIN




                                                                 Janunry 27, 1939


        Hon. Thomas L. Rlanton, Jr.
        County Attorney
        Shackelford~County                                      !\
        Albany, Texas                                ;,
                                                      ---.  \    \
                                                   ,/' -~.+ i,
        Dear Sir:                                                  \.
                                                         . . '..
                                Opiniolix0. 0-6s.y             -,\ "..\
                                Re: In S!laokolfordCounty:        ",. )
                                    (1) Isit legal,for county to'Say
                                        sianogrsphar,for County J&a
                                       ,Tro31General PUnd?
                                    (2) 3ow may deputlos, assistants,
                                        e,to.of Sheriff*s and Clerk's
                                        offices be ;laid?
                  ~~kii3 tit?purt:atnt ackroxledge& receipt or 7our let-
        ter   of
               Janucrg 6th , T:7’.


      Hon. Thomas L. Blanton, Jr., January 27, 1939, Page 2


      S ., amanded, relating to monthly expense accounts, reading
      in part as roilons:
                    The amount of such expenses, together with
               the amount or salaries paid to assistants, de-
               puties and olerks shall be paid out of the fees
               earned by suoh orrloer.*
                There are two olearly defined provisions of the
      statutes oontsined In Title 61 of the Revised Civil Statutes,
      one applicable to counties wherein officers are compensated
      on a fee basis, the other where oompensation is provided un-
      der the salary syotem. From inquiry :nade to tha Comptroller,
      we are advised that ijhaokelfordCcunty is a "fen" county
      with a population of 6,695 and property valuation of
      $6,842,790.
                :'hereis,'in view of the statutes quoted above
      general law authorizing the pmployment of a stenographer'f~~
      the oounty judge and payment of salary rron the general fund.
      If there is any special law applicable to Shaokelford County,
      or those oovnties  felling within a populetion or property
      valuation bracket which vould apply to Shackelford County,
      ye are unabla to find it.
                        1
                You are, therefore, advised that there is no legal
      authority for payment of the county judge's stenographer from
      the general fund.
                The supplemental letter opinion written you on
      Deoember 21, 1938 by hssfstant Attorney General Be S. Gray
      is withdrawn, and speolfically overruled.
                Xith reference to salaries of deputies, assistants,
      eto. of the sheriff's and alerk's offices, it is our opinion
      the provisions of Artlolas 3891 and 3a99,supra.likewise apply
      and their oompensation must be derived from fees Of the of- \
      ri0ss.

                'l/e
                   have your inquiries for oplnlons relative to
      transfers of oertaln funds enumerated in your other letters
      dated January 6th. :J;'e
                             beg to advise that the complicated
      questions therein raised nre reoelving our consideration and
                                                               F--
                                                               .